
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.26.2



AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT


        THIS AGREEMENT, dated October 1, 2008, is made by and between Janus
Management Holdings Corporation (the "Company") and James P. Goff (the
"Executive").

        WHEREAS, the Company considers it essential to the best interests of the
Company to foster the continued employment of key personnel; and

        WHEREAS, the Company recognizes that the possibility of a Change in
Control always exists and that such possibility, and the uncertainty and
questions which it may raise among employees, may result in the departure or
distraction of key personnel to the detriment of the Company; and

        WHEREAS, the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of key
personnel, including the Executive, to their assigned duties without distraction
in the face of potentially disturbing circumstances arising from the possibility
of a Change in Control;

        WHEREAS, the Company deems it advisable to amend the Agreement to comply
with Section 409A of the Internal Revenue Code;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein contained, the Company and the Executive hereby agree as
follows:

        1.    Defined Terms.    The definitions of capitalized terms used in
this Agreement are provided in the last Section hereof.

        2.    Term of Agreement.    The Term of this Agreement shall commence on
the date hereof and shall continue in effect through December 31, 2009;
provided, however, that commencing on January 1, 2010 and each January 1
thereafter, the Term shall automatically be extended for one additional year
unless, not later than September 30 of the preceding year, the Company or the
Executive shall have given notice not to extend the Term; and further provided,
however, that if a Change in Control shall have occurred during the Term, the
Term shall expire no earlier than twenty-four (24) months beyond the month in
which such Change in Control occurred. Notwithstanding anything herein to the
contrary, the Term of the Agreement shall immediately terminate if, prior to the
Change in Control, the Company (or such other Affiliate of the Parent that then
employs the Executive) ceases to be an Affiliate of the Parent.

        3.    Company's Covenants Summarized.    In order to induce the
Executive to remain in the employ of the Company and in consideration of the
Executive's covenants set forth in Section 4 hereof, the Company agrees, under
the conditions described herein, to pay the Executive the Severance Payments and
the other payments and benefits described herein. No Severance Payments shall be
payable under this Agreement unless there shall have been (or, under the terms
of the second sentence of Section 6.1 hereof, there shall be deemed to have
been) a termination of the Executive's employment with the Company following a
Change in Control and during the Term. This Agreement shall not be construed as
creating an express or implied contract of employment and, except as otherwise
agreed in writing between the Executive and the Company, the Executive shall not
have any right to be retained in the employ of the Company.

        4.    The Executive's Covenants.    The Executive agrees that, subject
to the terms and conditions of this Agreement, in the event of a Potential
Change in Control during the Term, the Executive will remain in the employ of
the Company until the earliest of (i) a date which is six (6) months from the
date of such Potential Change in Control, (ii) the date of a Change in Control,
(iii) the date of termination by the Executive of the Executive's employment for
Good Reason or by reason of death, Disability or Retirement, or (iv) the
termination by the Company of the Executive's employment for any reason.

--------------------------------------------------------------------------------



        5.    Compensation Other Than Severance Payments.    

        5.1   Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive's full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive's base salary to the Executive at the rate in
effect at the commencement of any such period, together with all compensation
and benefits payable to the Executive under the terms of any compensation or
benefit plan, program or arrangement maintained by the Company during such
period (other than any disability plan), until the Executive's employment is
terminated by the Company for Disability.

        5.2   If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay the
Executive's base salary and incentive compensation to the Executive through the
Date of Termination as in effect immediately prior to the Date of Termination
or, if higher, as in effect immediately prior to the Change in Control, together
with all compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company's compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the Change in Control.

        5.3   If the Executive's employment shall be terminated for any reason
following a Change in Control and during the Term, the Company shall pay to the
Executive the Executive's normal post-termination compensation and benefits as
such payments become due. Such post-termination compensation and benefits shall
be determined under, and paid in accordance with, the Company's retirement,
insurance and other compensation or benefit plans, programs and arrangements as
in effect immediately prior to the Date of Termination or, if more favorable to
the Executive, as in effect immediately prior to the Change in Control.

        6.     Severance Payments.

        6.1   If the Executive's employment is terminated following a Change in
Control and during the Term, other than (A) by the Company for Cause, (B) by
reason of death or Disability, or (C) by the Executive without Good Reason,
then, the Company shall pay the Executive the amounts, and provide the Executive
the benefits, described in this Section 6.1 ("Severance Payments") and
Section 6.2, in addition to any payments and benefits to which the Executive is
entitled under Section 5 hereof. For purposes of this Agreement, the Executive's
employment shall be deemed to have been terminated following a Change in Control
by the Company without Cause or by the Executive with Good Reason, if (i) the
Executive's employment is terminated by the Company without Cause prior to a
Change in Control (whether or not a Change in Control ever occurs) and such
termination was at the request or direction of a Person who has entered into an
agreement with the Parent (the consummation of which would constitute a Change
in Control), (ii) the Executive terminates his employment for Good Reason prior
to a Change in Control (whether or not a Change in Control ever occurs) and the
circumstance or event which constitutes Good Reason occurs at the request or
direction of such Person, or (iii) the Executive's employment is terminated by
the Company without Cause or by the Executive for Good Reason and such
termination or the circumstance or event which constitutes Good Reason is
otherwise in connection with or in anticipation of a Change in Control (whether
or not a Change in Control ever occurs).

        (A)  In lieu of any further salary payments to the Executive for periods
subsequent to the Date of Termination and in lieu of any severance benefit
otherwise payable to the Executive, the Company shall pay to the Executive a
lump sum severance payment, in cash, equal to two times the sum of (1) the
Executive's average annual cash compensation earned in the two four-quarter
periods immediately prior to the Date of Termination or, if higher, earned in
the two four-quarter periods immediately prior to the Change in Control, and
(2) the value of the Company's contributions made pursuant to the Janus Capital
Group Inc. 401(k), Profit Sharing and Employee Stock Ownership Plan (or any
successor plan) on behalf of the Executive in the four quarters

2

--------------------------------------------------------------------------------



immediately prior to the Date of Termination or, if higher, in the four quarters
immediately prior to the Change in Control.

        (B)  For the twenty-four (24) month period immediately following the
Date of Termination, the Company shall arrange to provide the Executive and his
dependents medical, dental, and vision insurance benefits substantially similar
to those provided to the Executive and his dependents immediately prior to the
Date of Termination or, if more favorable to the Executive, those provided to
the Executive and his dependents immediately prior to the Change in Control, at
no greater after tax cost to the Executive than the after tax cost to the
Executive immediately prior to such date. Benefits otherwise receivable by the
Executive pursuant to this Section 6.1(B) shall be reduced to the extent
benefits of the same type are received by or made available to the Executive
during the twenty-four (24) month period following the Executive's termination
of employment (and any such benefits received by or made available to the
Executive shall be reported to the Company by the Executive); provided, however,
that the Company shall reimburse the Executive for the excess, if any, of the
after tax cost of such benefits to the Executive over such cost immediately
prior to the Date of Termination or, if more favorable to the Executive, the
Change in Control. The coverage provided pursuant to this Section 6.1(B) shall
run concurrently with and shall be offset against any continuation coverage
under Part 6 of Title I of Employee Retirement Income Security Act of 1974, as
amended. Amounts reimbursed to the Executive in one taxable year may not affect
the amounts eligible for reimbursement in any other taxable year.

        (C)  The Company will make available to the Executive three months of
outplacement service at no cost to the Executive through a provider of such
services selected by the Company.

        6.2   (A) Whether or not the Executive becomes entitled to the Severance
Payments, if any payment or benefit received or to be received by the Executive
(including any payment or benefit received in connection with a Change in
Control or the termination of the Executive's employment, whether pursuant to
the terms of this Agreement or any other plan, arrangement or agreement) (all
such payments and benefits, excluding the Gross-Up Payment, being hereinafter
referred to as the "Total Payments") will be subject (in whole or part) to the
Excise Tax, then, the Company shall pay to the Executive an additional amount
(the "Gross-Up Payment") such that the net amount retained by the Executive,
after deduction of any Excise Tax on the Total Payments and any federal, state
and local income and employment taxes and Excise Tax upon the Gross-Up Payment,
and after taking into account the phase out of itemized deductions and personal
exemptions attributable to the Gross-Up Payment, shall be equal to the Total
Payments. For purposes of determining the amount of the Gross-Up Payment, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation in the calendar year in which the Gross-Up
Payment is to be made and state and local income taxes at the highest marginal
rate of taxation in the state and locality of the Executive's residence on the
Date of Termination (or if there is no Date of Termination, then the date on
which the Gross-Up Payment is calculated for purposes of this Section 6.2), net
of the maximum reduction in federal income tax which could be obtained from
deduction of such state and local taxes. The Gross-Up Payment shall be paid to
the Executive no later than the end of the taxable year following the taxable
year in which the Excise Tax is paid.

        (B)  For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (i) all of the
Total Payments shall be treated as "parachute payments" within the meaning of
section 280G(b)(2) of the Code, unless in the opinion of tax counsel ("Tax
Counsel") reasonably acceptable to the Executive and selected by the accounting
firm which was, immediately prior to the Change in Control, the Company's
independent auditor (the "Auditor"), such other payments or benefits (in whole
or in part) do not constitute parachute payments, including by reason of
section 280G(b)(4)(A) of the Code, (ii) all "excess parachute payments" within
the meaning of section 280G(b)(l) of the Code shall be treated as subject to the
Excise Tax unless, in the opinion of Tax Counsel, such excess parachute payments
(in whole or in part) represent reasonable compensation

3

--------------------------------------------------------------------------------




for services actually rendered, within the meaning of section 280G(b)(4)(B) of
the Code, in excess of the Base Amount allocable to such reasonable
compensation, or are otherwise not subject to the Excise Tax, and (iii) the
value of any noncash benefits or any deferred payment or benefit shall be
determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. Prior to the payment date set forth in
Section 6.3 hereof, the Company shall provide the Executive with its calculation
of the amounts referred to in this Section 6.2(B) and such supporting materials
as are reasonably necessary for the Executive to evaluate the Company's
calculations. If the Executive disputes the Company's calculations (in whole or
in part), the reasonable opinion of Tax Counsel with respect to the matter in
dispute shall prevail.

        6.3   Subject to the provisions of Section 6.5 that may require a
six-month payment delay, the payments provided in subsection (A) of Section 6.1
hereof and in Section 6.2 hereof shall be made no later than five (5) business
days following the Date of Termination (or if there is no Date of Termination,
then the date on which the Gross-Up Payment is calculated for purposes of
Section 6.2 hereof. At the time that payments are made under this Agreement, the
Company shall provide the Executive with a written statement setting forth the
manner in which such payments were calculated and the basis for such
calculations including, without limitation, any opinions or other advice the
Company has received from Tax Counsel, the Auditor or other advisors or
consultants (and any such opinions or advice which are in writing shall be
attached to the statement).

        6.4   In the event the Executive incurs legal fees and expenses
disputing in good faith any issue hereunder relating to the termination of the
Executive's employment, seeking in good faith to obtain or enforce any benefit
or right provided by this Agreement or in connection with any tax audit or
proceeding to the extent attributable to the application of section 4999 of the
Code to any payment or benefit provided hereunder, the Company shall pay to the
Executive all legal fees and expenses. Such payments shall be made within thirty
(30) days after delivery of the Executive's written requests for payment
accompanied with such evidence of fees and expenses incurred as the Company
reasonably may require but in no event later than the end of the calendar year
following the calendar year in which the expense was incurred. Notwithstanding
the above, in the event that the Executive does not prevail on such good faith
claim, the Executive shall return to the Company any amounts reimbursed pursuant
to this Section 6.4 within thirty (30) days following the final resolution of
such dispute. In no event shall the amounts reimbursed pursuant to this
Section 6.4 in one calendar year affect the amounts eligible for reimbursement
in any other calendar year and Executive's right to have the Company pay such
legal fees and expenses may not be liquidated or exchanged for any other
benefit.

        6.5   Notwithstanding anything contained herein to the contrary, the
Executive shall not be considered to have terminated employment with the Company
for purposes of this Agreement, unless the Executive would be considered to have
incurred a "separation from service" from the Company within the meaning of
Section 409A. If current or future regulations or guidance from the Internal
Revenue Service dictates, or the Company's counsel determines that, any payments
or benefits due to Executive hereunder would cause the application of an
accelerated or additional tax under Section 409A of the Internal Revenue Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided pursuant to this Agreement during the six-month period immediately
following the Executive's termination of employment shall instead be paid within
five (5) business days after the date that is six months following the
Executive's termination of employment (or upon the Executive's death, if
earlier).

        7.    Termination Procedures.    

        7.1    Notice of Termination.    After a Change in Control and during
the Term, any purported termination of the Executive's employment (other than by
reason of death) shall be communicated by written Notice of Termination from one
party hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a "Notice of Termination" shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth

4

--------------------------------------------------------------------------------



in reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive's employment under the provision so indicated.
Further, a Notice of Termination for Cause is required to include a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
(3/4) of the entire membership of the Board at a meeting of the Board which was
called and held for the purpose of considering such termination (after
reasonable notice to the Executive and an opportunity for the Executive,
together with the Executive's counsel, to be heard before the Board) finding
that, in the good faith opinion of the Board, the Executive was guilty of
conduct set forth in clause (i) or (ii) of the definition of Cause herein, and
specifying the particulars thereof in detail.

        7.2    Date of Termination.    "Date of Termination," with respect to
any purported termination of the Executive's employment after a Change in
Control and during the Term, shall mean (i) if the Executive's employment is
terminated for Disability, thirty (30) days after Notice of Termination is given
(provided that the Executive shall not have returned to the full-time
performance of the Executive's duties during such thirty (30) day period), or
(ii) if the Executive's employment is terminated for any other reason, the date
specified in the Notice of Termination (which, in the case of a termination by
the Company, shall not be less than thirty (30) days (except in the case of a
termination for Cause) or, in the case of a termination by the Executive, shall
not be less than fifteen (15) days nor more than sixty (60) days, respectively,
from the date such Notice of Termination is given).

        8.    No Mitigation.    The Company agrees that, if the Executive's
employment with the Company terminates during the Term, the Executive is not
required to seek other employment or to attempt in any way to reduce any amounts
payable to the Executive by the Company pursuant to Section 6 hereof. Further,
except as specifically provided in Section 6.1(B) hereof, no payment or benefit
provided for in this Agreement shall be reduced by any compensation earned by
the Executive as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Executive to
the Company, or otherwise.

        9.    Successors; Binding Agreement.    

        9.1   In addition to any obligations imposed by law upon any successor
to the Company, and subject to the last sentence of Section 2, the Company will
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business and/or
assets of the Company to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place.

        9.2   This Agreement shall inure to the benefit of and be enforceable by
the Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.

        10.    Notices.    For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed, if to the
Executive, to the address inserted below the Executive's signature on the final
page hereof and, if to the Company, to the address set forth below, or to such
other address as either party may have

5

--------------------------------------------------------------------------------




furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon actual receipt:

To the Company:

Janus Management Holdings Corporation
151 Detroit Street
Denver, Colorado 80206
Attn.: General Counsel

        11.    Miscellaneous.    No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by the Executive and the Company, provided, however, that
the Company may amend the Agreement in a manner reasonably intended to avoid the
acceleration of tax and the possible imposition of penalties under Section 409A
of the Code. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive's employment with the Company only in the event that
the Executive's employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason or prior to a Change in Control pursuant to the second sentence of
Section 6.1 of this Agreement. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Delaware. All references to sections of the Exchange Act or the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. The obligations of the Company and the Executive under
this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Section 6 hereof) shall survive such expiration.

        12.    Validity.    The invalidity or unenforceability of any provision
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

        13.    Counterparts.    This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

        14.    Settlement of Disputes.    All claims by the Executive for
benefits under this Agreement shall be directed to and determined by the Board
and shall be in writing. Any denial by the Board of a claim for benefits under
this Agreement shall be delivered to the Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to the
Executive for a review of the decision denying a claim and shall further allow
the Executive to appeal to the Board a decision of the Board within sixty
(60) days after notification by the Board that the Executive's claim has been
denied. Notwithstanding the above, in the event of any dispute, any decision by
the Board hereunder shall be subject to a de novo review by the court.

        15.    Definitions.    For purposes of this Agreement, the following
terms shall have the meanings indicated below:

        (A)  "Affiliate" shall have the meaning set forth in Rule 12b-2
promulgated under Section 12 of the Exchange Act.

6

--------------------------------------------------------------------------------



        (B)  "Auditor" shall have the meaning set forth in Section 6.2 hereof.

        (C)  "Base Amount" shall have the meaning set forth in
section 280G(b)(3) of the Code.

        (D)  "Board" shall mean the Board of Directors of the Parent.

        (E)  "Cause" for termination by the Company of the Executive's
employment shall mean (i) the willful and continued failure by the Executive to
substantially perform the Executive's duties with the Company (other than any
such failure resulting from the Executive's incapacity due to physical or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive's duties; (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company, monetarily or otherwise; or (iii) a willful
or reckless violation by the Executive of a material legal or regulatory
requirement that is materially and demonstrably injurious to the Company. For
purposes of this definition, no act, or failure to act, on the Executive's part
shall be deemed "willful" unless done, or omitted to be done, by the Executive
not in good faith and without reasonable belief that the Executive's act, or
failure to act, was in the best interest of the Company. Any act, or failure to
act, based upon express written authority by the Board, Chief Executive Officer
and/or Chief Investment Officer with respect to such act or omission or based
upon the advice of counsel for the Company shall be conclusively presumed to be
done, or omitted to be done, by the Executive in good faith and in the best
interests of the Company.

        (F)  A "Change in Control" shall be deemed to have occurred if the event
set forth in any one of the following paragraphs shall have occurred:

        (1)   An acquisition by any Person of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then outstanding shares of common stock of the Parent (the
"Outstanding Parent Common Stock") or (B) the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of directors (the "Outstanding Parent Voting Securities"); excluding,
however, the following: (i) any acquisition directly from the Parent, other than
an acquisition by virtue of the exercise of a conversion privilege unless the
security being so converted was itself acquired directly from the Parent,
(ii) any acquisition by the Parent, (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Parent or any
entity controlled by the Parent, or (iv) any acquisition pursuant to a
transaction which complies with clauses (A), (B) and (C) of subsection (3) of
this definition; or

        (2)   A change in the composition of the Board such that the individuals
who, as of the effective date of this Agreement, constitute the Board (such
Board shall be hereinafter referred to as the "Incumbent Board") cease for any
reason to constitute at least a majority of the Board; provided, however, for
purposes of this definition, that any individual who becomes a member of the
Board subsequent to the effective date hereof, whose election, or nomination for
election by the Parent's shareholders, was approved by a vote of at least a
majority of those individuals who are members of the Board and who were also
members of the Incumbent Board (or deemed to be such pursuant to this proviso)
shall be considered as though such individual were a member of the Incumbent
Board; but, provided further, that any such individual whose initial assumption
of office occurs as a result of either an actual or threatened election contest
(as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Board shall not be so considered as a
member of the Incumbent Board; or

7

--------------------------------------------------------------------------------







        (3)   Consummation of a reorganization, merger or consolidation or sale
or other disposition of all or substantially all of the assets of the Parent or
the acquisition of the assets or stock of another entity ("Business
Combination"); excluding, however, such a Business Combination pursuant to which
(A) all or substantially all of the individuals and entities who are the
beneficial owners, respectively, of the Outstanding Parent Common Stock and
Outstanding Parent Voting Securities immediately prior to such Business
Combination will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the then outstanding voting securities entitled to vote generally in
the election of directors, as the case may be, of the corporation resulting from
such Business Combination (including, without limitation, a corporation which as
a result of such transaction owns the Parent or all or substantially all the
Parent's assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination, of the Outstanding Parent Common Stock and Outstanding
Parent Voting Securities, as the case may be, (B) no Person (other than the
Parent or any employee benefit plan (or related trust) of the Parent or the
corporation resulting from such Business Combination) will beneficially own,
directly or indirectly, 20% or more of, respectively, the outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the outstanding voting securities of such corporation
entitled to vote generally in the election of directors except to the extent
that such ownership existed prior to the Business Combination; and
(C) individuals who were members of the Incumbent Board will constitute at least
a majority of the members of the board of directors of the corporation resulting
form such Business Combination; or

        (4)   The approval by the stockholders of the Parent of a complete
liquidation or dissolution of the Parent.

        (G)  "Code" shall mean the Internal Revenue Code of 1986, as amended
from time to time.

        (H)  "Company" shall mean Janus Management Holdings Corporation
collectively with its Affiliates, and any successor to its business and/or
assets which assumes and agrees to perform this Agreement by operation of law,
or otherwise.

        (I)   "Date of Termination" shall have the meaning set forth in
Section 7.2 hereof.

        (J)   "Disability" shall be deemed the reason for the termination by the
Company of the Executive's employment if, as a result of the Executive's
incapacity due to physical or mental illness, the Executive shall have been
absent from the full-time performance of the Executive's duties with the Company
for a period of six (6) consecutive months, the Company shall have given the
Executive a Notice of Termination for Disability and, within thirty (30) days
after such Notice of Termination is given, the Executive shall not have returned
to the full-time performance of the Executive's duties.

        (K)  "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended from time to time.

        (L)  "Excise Tax" shall mean any excise tax imposed under section 4999
of the Code.

        (M) "Executive" shall mean the individual named in the first paragraph
of this Agreement.

        (N)  "Good Reason" for termination by the Executive of the Executive's
employment shall mean the occurrence (without the Executive's express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (1) through (4) below to a "Change in Control" as
references

8

--------------------------------------------------------------------------------






to a "Potential Change in Control"), of any one of the following acts by the
Company, or failures by the Company to act, unless, in the case of any act or
failure to act described in paragraph (1) or (4) below, such act or failure to
act is corrected prior to the Date of Termination specified in the Notice of
Termination given in respect thereof:

        (1)   the assignment to the Executive of any duties inconsistent with
the Executive's status as a portfolio manager or a substantial adverse
alteration in the nature or status of the Executive's responsibilities from
those in effect immediately prior to the Change in Control other than any such
alteration primarily attributable to the fact that the Parent may no longer be a
public company or to other changes in the identity, nature or structure of the
Parent; and provided, that a change in the Executive's title or reporting
relationships shall not of itself constitute Good Reason (unless such change
results in a substantial adverse alteration as described above);

        (2)   a material reduction in the Executive's aggregate target
compensation as in effect immediately prior to the Change in Control or a
material adverse change in the methodology used to determine incentive
compensation; provided, however, that changes to individual components of
Executive's compensation comprising aggregate target compensation shall not
constitute Good Reason;

        (3)   the relocation of the Executive's principal place of employment to
a location more than 40 miles from the Executive's principal place of employment
immediately prior to the Change in Control or the Company's requiring the
Executive to be based anywhere other than such principal place of employment (or
permitted relocation thereof), except for required travel on the Company's
business to an extent substantially consistent with the Executive's present
business travel obligations;

        (4)   any purported termination of the Executive's employment which is
not effected pursuant to a Notice of Termination satisfying the requirements of
Section 7.1 hereof; for purposes of this Agreement, no such purported
termination shall be effective. The Executive's right to terminate the
Executive's employment for Good Reason shall not be affected by the Executive's
incapacity due to physical or mental illness; or

        (5)   failure of the Company to obtain assumption and agreement by a
successor of the Company to perform this Agreement as provided in Section 9.1.

        The Executive's continued employment shall not constitute consent to, or
a waiver of rights with respect to, any act or failure to act constituting Good
Reason hereunder.

        (O)  "Gross-Up Payment" shall have the meaning set forth in Section 6.2
hereof.

        (P)   "Notice of Termination" shall have the meaning set forth in
Section 7.1 hereof.

        (Q)  "Parent" shall mean Janus Capital Group Inc.

        (R)  "Person" shall have the meaning given in Section 3(a)(9) of the
Exchange Act, as modified and used in Sections 13(d) and 14(d) thereof, except
that such term shall not include (i) the Company, (ii) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company,
(iii) an underwriter temporarily holding securities pursuant to an offering of
such securities, or (iv) a corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

        (S)   "Potential Change in Control" shall be deemed to have occurred if
the event set forth in any one of the following paragraphs shall have occurred:

        (1)   the Parent enters into an agreement, the consummation of which
would result in the occurrence of a Change in Control;

9

--------------------------------------------------------------------------------



        (2)   the Parent or any Person publicly announces an intention to take
or to consider taking actions which, if consummated, would constitute a Change
in Control;

        (3)   any Person becomes the beneficial owner, directly or indirectly,
of securities of the Parent representing 15% or more of either the then
outstanding shares of common stock of the Parent or the combined voting power of
the Parent's then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Parent or its Affiliates); or

        (4)   the Board adopts a resolution to the effect that, for purposes of
this Agreement, a Potential Change in Control has occurred.

        (T)  "Retirement" shall be deemed the reason for the termination by the
Executive of the Executive's employment if such employment is terminated in
accordance with the Company's retirement policy, including early retirement,
generally applicable to its salaried employees.

        (U)  "Severance Payments" shall have the meaning set forth in
Section 6.1 hereof.

        (V)  "Tax Counsel" shall have the meaning set forth in Section 6.2
hereof.

        (W) "Term" shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

        (X)  "Total Payments" shall mean those payments so described in
Section 6.2 hereof.

        [SIGNATURE PAGE FOLLOWS]

10

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.


 
JANUS MANAGEMENT HOLDINGS CORPORATION
 
By:
 



--------------------------------------------------------------------------------

  Name:   Gary D. Black   Title:   President
 



--------------------------------------------------------------------------------

James P. Goff

11

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.26.2



AMENDED AND RESTATED CHANGE IN CONTROL AGREEMENT
